Citation Nr: 1750907	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, claimed as stiff neck.

2.  Entitlement to service connection for a back disability, claimed as stiff neck. 
 
3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hand disability, claimed as left hand cramping.  

4.  Entitlement to service connection for a left hand disability, claimed as left hand cramping.  

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hand disability, claimed as right hand cramping. 

6.  Entitlement to service connection for a right hand disability, claimed as right hand cramping.  


7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to Raynaud's syndrome. 

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to Raynaud's syndrome.

9.  Entitlement to service connection for a left foot condition, to include pes planus, to include as secondary to Raynaud's syndrome.

10.  Entitlement to service connection for a right foot condition, to include pes planus, to include as secondary to service connection Raynaud's syndrome. 

11.  Entitlement to a compensable rating for Raynaud's syndrome. 

12.  Entitlement to a compensable rating for a right heel spur.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and September 1981 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims are now in the jurisdiction of the Albuquerque, New Mexico RO.  

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to increased ratings for a right heel spur and Raynaud's syndrome and entitlement to service connection for a back disability, left and right hand conditions, peripheral neuropathy of the bilateral lower extremities, and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An April 2008 unappealed rating decision denied service connection for a back disability.  

2.  The evidence received since the April 2008 rating decision denying service connection for a back disability is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating a claim.

3.  An April 2008 unappealed rating decision denied service connection for a left hand disability.  

4.  The evidence received since the April 2008 rating decision denying service connection for a left hand disability is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating a claim.

5.  An April 2008 unappealed rating decision denied service connection for a right hand disability.  

6.  The evidence received since the April 2008 rating decision denying service connection for a right hand disability is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating a claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

2.   New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2017).

3.  The April 2008 rating decision denying service connection for a left hand disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

4.   New and material evidence has been received to reopen the claim of entitlement to service connection for a left hand disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2017).

5.  The April 2008 rating decision denying service connection for a right hand disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hand disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for service connection for a back disability claimed as stiff neck and bilateral hand cramping was initially denied by an April 2008 rating decision based on a finding that the Veteran's  current back/neck pain is not related to complaints of back pain in service and that bilateral hand cramping was not related to service.  The Veteran did not appeal this decision or submit new evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).  In September 2009, the Veteran requested to reopen his claim. 

Evidence submitted since the April 2008 rating decision includes the testimony from the Veteran's December 2016 Board hearing, the Veteran's written statements regarding the onset of his disabilities, and medical treatment records.  The Veteran asserted that his back disability may be secondary to his service-connected knee disability.  The Veteran also asserted that his right hand cramping is related to his service-connected right elbow disability and his left hand cramping is related to an injury he sustained in service.  The evidence is new in that it had not been previously submitted.  It is also material insofar as it relates to a potential connection between the Veteran's back and bilateral hand disabilities and service. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  Thus, the Board finds that the additional evidence is both new and material, and the claim of entitlement to service connection for a back disability and left and right hand disabilities is reopened.  


ORDER

The appeal to reopen the Veteran's claim of entitlement to service connection for a back condition claimed as stiff neck is granted. 

The appeal to reopen the Veteran's claim of entitlement to service connection for left hand cramping is granted.

The appeal to reopen the Veteran's claim of entitlement to service connection for right hand cramping is granted.  


REMAND

The most recent VA treatment notes associated with the claims file are from August 2016.  On remand, all outstanding VA treatment records should be associated with the Veteran's claims file.

Service Connection for Back Condition & Bilateral Hand Conditions

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration on the merits. . . . The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits." Hickson v. Shinseki, 23 Vet. App. 394, 399-40 (2010).  In this case, the RO denied the Veteran's request to reopen his claim of service connection a back disability and bilateral hand cramping on the basis that no new and material evidence was submitted.  This decision reopens the claim, finding that new and material evidence was submitted.  The RO has not considered the claims de novo, and the Veteran has not waived his right to such RO consideration.  

The Veteran's service treatment records show that he was treated for back pain on November 1984 and February 1985.  The upper lumbar region was sensitive to touch in November 1984 and lumbar strain was diagnosed.  The Veteran was advised not to lift anything over 20 pounds for 7 days.  In February 1985, the Veteran complained of back pain again and indicated he reinjured his back while placing road wheels.  The Veteran's VA treatment records show treatment for degenerative joint disease of the spine.  Thus, there is sufficient evidence to trigger the need for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. 
§ 3.159(c)(4)(i) (2017).

The Veteran has also asserted that his back condition is secondary to his service-connected knee condition.  See September 2010 Supplemental Claim.  Thus, on remand an opinion regarding secondary service connection is warranted.   

With respect to the Veteran's claim of entitlement to service connection for cramping of the left and right hands, the Veteran has asserted that his right hand cramping is secondary to service-connected right long finger fracture and service-connected right elbow disability.  See December 2016 Hearing Transcript.  The Veteran has also asserted his left and right hand cramping is related to his service-connected Raynaud's syndrome.  On remand, a VA medical opinion addressing these contentions is warranted. 


Service Connection for Peripheral Neuropathy of the Bilateral Lower Extremities 

The Veteran has asserted that his peripheral neuropathy is secondary to his service-connected Raynaud's syndrome.  The Veteran's VA treatment records In a May 2011 VA examination of the Veteran's Raynaud's syndrome, the examiner stated that at the Veteran's Raynaud's condition is quiescent.  He further reported that the residual sequelae incudes Raynaud-like vascular problems.  The Veteran did not have atrophic skin changes, nail changes, chronic fungal infections, hair loss, cancer of the frostbite scar, peripheral neuropathy or osteoarthritis-like involvement due to Raynaud's.  However, the examiner does not address whether the Veteran's peripheral neuropathy was aggravated by his service-connected Raynaud's.   As such, an addendum medical opinion is required.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for a Bilateral Foot Condition 

The Veteran asserts his bilateral foot disability is related to his service-connected Raynaud's syndrome.  An August 1978 VA examination, completed shortly after service, showed the Veteran had mild pes planus.  Similarly, an October 2014 VA treatment record showed an impression of pes planus with possible stress-related lateral talar marrow edema.  However, a May 2007 VA examination was negative for pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidis.  See also May 2011 VA examination.  The examiner did note that an examination of the Veteran's feet showed tenderness.  Thus an examination to determine the nature and etiology of the Veteran's claimed foot disability is warranted.  

Evaluation of Raynaud's Syndrome and Right Heel Spur

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded a VA examination to evaluate his Raynaud's syndrome and heel spurs in May 2011 - over 6 years ago.  During the December 2016 Board hearing, the Veteran asserted that his service-connected Raynaud's syndrome and heel spur symptoms are more disabling than reflected in his most recent VA examinations.  See December 2016 Hearing Transcript.  As such, a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center.

2.  After completion of the above development, obtain a VA addendum opinion to determine whether the Veteran's bilateral peripheral neuropathy of the lower extremities is aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected Raynaud's syndrome.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

3.  Arrange for the Veteran to be afforded a VA examination.  Following a review of the record, the examiner should express opinions as to the following:  

(a) For any identified back disability, is the Veteran's back disability at least as likely as not (50 percent or greater probability) related to complaints of back pain in service or otherwise related to service. 

For any back disability, is at least as likely as not (i.e. 50 percent or greater probability) that the back condition is caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected bilateral knee disabilities.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

(b) For any identified left hand disability, is the Veteran's left hand disability at least as likely as not (50 percent or greater probability) etiologically related to service.

For any identified left hand disability is at least as likely as not (i.e. 50 percent or greater probability) that the left hand condition is caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected Raynaud's syndrome.  

(c) For each identified right hand disability, is the Veteran's right hand disability at least as likely as not (50 percent or greater probability) etiologically related to service. 

For any identified right hand disability is at least as likely as not (i.e. 50 percent or greater probability) that the right hand condition is caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by a service-connected disability to include his service-connected Raynaud's syndrome, right ulnar nerve neuropathy, degenerative joint disease of the right elbow, and fracture of the right long finger.  

(d) For each identified left foot disability, is the Veteran's left foot disability at least as likely as not (50 percent or greater probability) etiologically related to service. 

For any identified left foot disability is at least as likely as not (i.e. 50 percent or greater probability) that the left hand condition is caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected Raynaud's syndrome.  

(e) For each identified right foot condition, is the Veteran's right foot disability at least as likely as not (50 percent or greater probability) etiologically related to service.  

For any identified right foot disability is at least as likely as not (i.e. 50 percent or greater probability) that the left hand condition is caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected Raynaud's syndrome.  

With respect the left and right foot conditions the examiner must discuss the conflicting findings in the August 1978 VA examination and VA treatment records, which noted pes planus and the May 2007 and May 2011 VA examinations, which indicated that the Veteran was negative for pes planus. 

A rationale is requested for any opinion given.

4.  Arrange for the Veteran to undergo VA examinations to determine the current severity of his service-connected Raynaud's syndrome and service-connected right heel spur.

5.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


